DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2017-0122575 filed September 22, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/KR2018/011303 filed September 21, 2018, WO 2019/059731.
Response to Restriction Election
	Applicant’s affirmation of the election of Group I, claims 1-13 and 15-18, without traverse is acknowledged (Remarks pg. 5 para. 3).
Claim Status
Claims Filing Date
July 22, 2022
Amended
1, 5, 6, 9
Cancelled
4, 7, 8
Pending
1-3, 5, 6, 9-18
Withdrawn
14
Under Examination
1-3, 5, 6, 9-13, 15-18


Pending claim 11 filed July 22, 2022 with the status identifier “Previously presented” is different from previous claim 11 filed March 19, 2020, such that it appears to be amended. 
The status of every claim must be indicated after its claim number and all claims being currently amended shall be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. 37 C.F.R. 1.121.
Response to Arguments
Hoshino
Applicant’s arguments, see Remarks para. spanning pgs. 5-6, filed July 22, 2022, with respect to Hoshino have been fully considered and are persuasive.  The rejection of Hoshino has been withdrawn. 
The applicant persuasively argues Hoshino is not directed to a slurry comprising thermally conductive metal particles, a binder, and an alcohol (Remarks para. Spanning pgs. 5-6).
Hoshino is silent to the presence of an alcohol in an amount of 50 to 500 parts by weight relative to 100 parts by weight of the thermally conductive particles.
Shirata
Applicant's arguments filed July 22, 2022 with respect to Shirata have been fully considered but they are not persuasive.
The applicant argues Shirata is not directed to a slurry that comprises thermally conductive metal particles, a binder, and an alcohol because many other types of plasticizers may be included (Shirata [0059]) and the plasticizer is optional (Remarks para. spanning pgs. 5-6). 
The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I) Disclosed examples and preferred teachings do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). In the instant case, Shirata teaches a foamed metal slurry with 5 to 80% metal powder (i.e. thermally conductive metal particles) ([0058]), a water-soluble resin binder ([0057]), and a plasticizer of polyhydric alcohol (i.e. an alcohol) in an amount of 0.1 to 15% ([0017], [0059]) (i.e. the slurry comprises the alcohol in an amount of 0.125 to 300 parts by weight relative to 100 parts by weight of the thermally conductive particles, 0.1/80=0.125/100 to 15/5=300/100). The amount of alcohol overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
New Grounds
	In light of claim amendment and upon further consideration a new grounds of rejection is made in view of Ishibashi.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The 112(b) rejection of claim 11 is necessitated by amendment. While claim 11 filed July 22, 2022 has a status identifier of “Previously presented” and no markings, the claim is different than claim 11 filed March 19, 2020, such that it has been amended.
Claim 11 line 2 “an average pore size of at most.” renders the claim indefinite. It is unclear what the upper limit of the average pore size is because no value is recited. For the purpose of examination claim 11 will be given the broadest reasonable interpretation of requiring an average pore size of at most 100 um as recited in claim 11 filed March 19, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shirata (JP H09-119789 translation).
Regarding claim 1, Shirata teaches applying a foamed metal slurry S at regular intervals on a rectangular plate-shaped exterior material of Cu or Al (i.e. pattern-coating a slurry on a metal substrate) ([0025], Fig. 4), where the foamed metal slurry includes metal powder (i.e. a slurry containing thermally conductive metal particles) ([0058]), then sintering so that a plurality of unit porous metal body layers cover the plate-shaped exterior material (i.e. sintering the pattern-coated slurry to form a porous metal layer on the metal substrate to thereby produce the film that includes the metal substrate and the porous metal layer) ([0026]). 
Shirata teaches the slurry includes metal powder (i.e. thermally conductive particles) at 5 to 80% ([0058]), a water-soluble resin binder ([0017], [0057]) and a plasticizer (i.e. dispersant) of polyhydric alcohol (i.e. an alcohol) at 0.1 to 15% ([0017], [0059]) (i.e. the slurry comprises alcohol in an amount of 0.125 to 300 parts by weight relative to 100 parts by weight of the thermally conductive particles; 0.1/80=0.125/100 to 15/5=300/100). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 2, Shirata teaches metal particles of Ni, Cu, Au, Ag, Fe, Cr, Co, and stainless steel (SUS) ([0058], [0062], Tables 1, 2).
Regarding claim 3, Shirata teaches metal powder with a particle size of 0.5 to 500 um ([0058]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 5, Shirata teaches the water-soluble resin binder is polyvinyl alcohol ([0057]).
Regarding claim 6, Shirata teaches the water-soluble resin binder is present in an amount of 0.5 to 20% ([0057]). In the claim about 5 to about 200 parts by weight relative to 100 parts by weight is about 4.7 to 66.7 mass% (i.e. 5/105 to 200/300).In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 9, Shirata teaches the plasticizer is present in an amount of 0.1 to 15% ([0017], [0059]) and the metal powder is included at 5 to 80% ([0058]) (i.e. the slurry comprises alcohol in an amount of 0.125 to 300 parts by weight relative to 100 parts by weight of the thermally conductive particles; 0.1/80=0.125/100 to 15/5=300/100). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 11, Shirata teaches forming fine sized pores ([0014], [0071]) with examples having average maximum pore diameters and average minimum pore diameters that are all less than 100 um (Table 5).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 12, Shirata teaches a high porosity ([0014]) with examples having an overall porosity ranging from 81 to 94% and a skeleton porosity ranging from 30 to 55% (Table 5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 13, Shirata teaches a rectangular plate-shaped exterior material of Cu or Al (i.e. substrate is a copper substrate or an aluminum substrate) ([0025], Fig. 4).
Regarding claim 15, Shirata teaches slurry coating, drying, then sintering ([0009]-[0013], [0019]).
Regarding claim 16, Shirata teaches drying at 5°C or higher ([0019]) with pore forming conditions (i.e. drying) in the examples reading on that claimed, being in the range of 5 to 105°C for 20 to 180 mins (Table 3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 17, Shirata teaches sintering ([0020]) with examples reading on that claimed, ranging from 900 to 1300°C for 30 to 240 mins (Table 3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shirata (JP H09-119789 translation) as applied to claim 1 above, and further in view of Rush (US 2010/0294475).
Regarding claim 10, Shirata teaches the thickness of the porous metal body layer can be easily controlled ([0010], [0067], [0069]), but is silent to a thickness of at most 500 um.
Rush teaches a shell with a porous layer disposed on the surface of the shell ([0005], [0027], [0050]) where the porous layer has a thickness of about 10 nm to about 10 mm ([0050], [0070]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Shirata for the porous layer to have a thickness of about 10 nm to about 10 mm because it allows for transportation of saturated vapor from the first end of the second end (Rush [0050]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shirata (JP H09-119789 translation) as applied to claim 1 above, and further in view of Wada (US 2009/0232692).
Regarding claim 18, Shirata teaches sintering ([0020]), but is silent to the atmosphere including hydrogen and argon.
Wada teaches a process for producing a porous metal body wherein a metal component is susceptible to oxidation (abstract, [0001]) including sintering in a mixed atmosphere of hydrogen and argon ([0033]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Shirata to sinter in a mixed atmosphere of hydrogen and argon because it removes residual oxygen (Wada [0033]). 
Claims 1-3, 5, 6, 9, 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (JP H09-155124 machine translation).
Regarding claim 1, Ishibashi teaches mixing a slurry of metal or alloy powder (i.e. thermally conductive particles), organic solvent (i.e. an alcohol), water, surfactant, and binder, molding into a predetermined shape by a doctor blade method or immersing a punching metal into the slurry and coating (i.e. pattern-coating a slurry on a substrate), drying, and sintering to form a three-dimensional network porous sintered body having a fine pore structure (i.e. sintering the pattern-coated slurry to form a porous metal layer on the metal substrate to thereby produce the film that includes the porous metal layer) ([0006]). Ishibashi teaches 0.05 to 10% by weight organic solvent has 5 to 8 carbon atoms and is preferably neopentane, hexane, isohexane, heptane, isoheptane, benzene, octane, and toluene ([0007]), 0.5 to 20% by weight water-soluble resin binder that is desirably polyvinyl alcohol ([0009]), and the 5 to 80% metal powder that is copper or silver and its alloy with a preferable particle size of 5 to 100 um ([0010]). Ishibashi also teaches forming the porous structure attached to stainless steel or by immersing stainless steel (i.e. a metal substrate, where the film includes the metal substrate) ([0014], [0015]). 
Ishibashi teaches 0.05 to 10 wt% organic solvent (i.e. alcohol) ([0007]) and 5 to 80% metal powder ([0010]) in the slurry ([0006]). The slurry of Ishibashi comprises the organic solvent (i.e. alcohol) in an amount of 0.06 to 200 parts by weight relative to 100 parts by weight of the thermally conductive particles (i.e. 0.05/80=0.06/100 to 10/5=200/100). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 2, Ishibashi teaches metal or alloy powder of copper or silver ([0010]).
Regarding claim 3, Ishibashi teaches metal powder with an average particle size preferably of 5 to 100 um ([0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 5, Ishibashi teaches a binder of polyvinyl alcohol ([0009]).
Regarding claim 6, Ishibashi teaches 0.5 to 20% by weight binder ([0009]) and 5 to 80% metal powder ([0010]) in the slurry ([0006]). The slurry of Ishibashi comprises the binder in a ratio of 0.625 to 400 parts by weight relative to 100 parts by weight of the thermally conductive metal particles (i.e. 0.5/80=0.625/100 to 20/5=400/100). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 9, Ishibashi teaches 0.05 to 10 wt% organic solvent (i.e. alcohol) ([0007]) and 5 to 80% metal powder ([0010]) in the slurry ([0006]). The slurry of Ishibashi comprises the organic solvent (i.e. alcohol) in an amount of 0.06 to 200 parts by weight relative to 100 parts by weight of the thermally conductive particles (i.e. 0.05/80=0.06/100 to 10/5=200/100). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 12, Ishibashi teaches a porosity of 80% or more ([0004], [0006]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 13, Ishibashi teaches forming the porous structure attached to stainless steel or by immersing stainless steel (i.e. a stainless steel substrate) ([0014], [0015]).
Regarding claim 15, Ishibashi teaches drying before sintering ([0006]).
Regarding claim 16, Ishibashi teaches drying at 10, 20, 25, 30, 40, 50 or 55°C for 15, 20, 30, 35, 50, 60, 90, or 120 minutes ([0014], [0015], Tables 2, 5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 17, Ishibashi teaches sintering at 900, 1000, or 1050°C for 30, 60, 90, or 120 minutes ([0014], [0015], Tables 2, 5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (JP H09-155124 machine translation) as applied to claim 1 above, and further in view of Rush (US 2010/0294475).
Regarding claim 10, Ishibashi is silent to the thickness of the porous layer.
Rush teaches a shall with a porous layer disposed  on the surface of the shell ([0005], [0027], [0050]) where the porous layer a thickness of about 10 nm to about 10 mm ([0050], [0070]).
It would have been obvious to one of ordinary skill in the art for the porous layer of Ishibashi to have a thickness of about 10 nm to about 10 mm because it allows for transportation of saturated vapor from the first end to the second end (Rush [0050]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (JP H09-155124 machine translation) as applied to claim 1 above, and further in view of either one of Hoshino (US 5,848,351) or Shirata (JP H09-119789 machine translation).
Regarding claim 11, Ishibashi is silent to the average pore size of the porous sintered body.
Hoshino teaches a spongelike porous metallic substrate with a skeleton with micropores having an average size of 0.5 to 20 um (4:6-33) and a spongelike porous metallic material having a large surface area can be obtained having very small pores with a size of less than 100 um (7:37-50).
It would have been obvious to one of ordinary skill in the art in the porous sintered body of Ishibashi to form micropores of 0.5 to 20 um because it prevents insufficient strength (Hoshino 4:6-33). Further, a pore size of less than 100 um is easily obtained that has a large surface area (Hoshino 7:37-50). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, Shirata teaches forming a porous metal body layer covering a plate ([0026], [0058]) with average maximum pore diameters and average minimum pore diameters that are all less than 100 um (Table 5). 
It would have been obvious to one of ordinary skill in the art in the porous sintered body of Ishibashi to form pores with a diameter of less than 100 um because it forms a porous metal body with high permeability (Shirata [0066]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (JP H09-155124 machine translation) as applied to claim 1 above, and further in view of Wada (US 2009/0232692).
Regarding claim 18, Ishibashi teaches sintering in a hydrogen atmosphere ([0014], [0015], Tables 2, 5), but is silent to the atmosphere including argon.
	Wada teaches a process for producing a porous metal body wherein a metal component is susceptible to oxidation (abstract, [0001]) including sintering in a mixed atmosphere of hydrogen and argon ([0033]).
It would have been obvious to one of ordinary skill in the process of Ishibashi to sinter in a mixed atmosphere of hydrogen and argon because it removes residual oxygen (Wada [0033]).
Related Art
Rush (US 2010/0294475)
	Rush teaches a heat transfer device comprising a shell with a porous layer disposed on the inner surface of the shell ([0005], [0027], [0050]) where the shell comprises a metal such as Cu, Al, Fe, Ti, Sn, W, Cr ([0034]), the shell can have a variety of suitable geometries ([0038]), the particle size can be tailored to effect the pore size ([0047]), the porous layer is arrange in a number of different configurations ([0053]), the porous layer comprises metal ([0061], [0062]), the porous layer has pore sizes of about 10 to 10,000,000 nm ([0075]), the porous layer has a porosity of about 10 to 99.9 vol% ([0076]), and the porous layer has a thickness of about 5 nm to 10 mm ([0077]).
Sui (CN 1686599 machine translation)
	Sui teaches forming a metallic membrane for a pipe (abstract, [0002]) manufactured by mixing 50-70 parts of base material of metal powder, 30-50 parts of carrier of ethanol, and 0-0.4 parts of binder of polyvinyl alcohol ([0016]), forming a green body by centrifugal molding ([0017]), drying, stripping, then sintering at 650 to 1250°C for 1 to 2 hours ([0018]) to form a metal membrane tube with a pore size of 0.1 to 5 um, porosity of 30 to 60%, and wall thickness of 2 to 5 mm ([0020]). Sui is silent to the presence of a metal substrate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735